Case 1:19-mc-00293 Document1 Filed 05/13/19 Page 1 of 2

SUPREME COURT OF NEW JERSEY
M-1001 September Term 2017
080938

IN THE MATTER OF

oe

 

tee

dem t)

ATHAN THEODORE TSIMPEDES, : ORDER tees hed
AN ATTORNEY AT LAW : JUL 1.8 2018

 

(Attorney No. 011831999) ; oi, |
ay i

s 4 he
ON ten a
tA,
ye om

The Office of Attorney Ethics having filea with the Court a
petition pursuant to Rule 1:20-3(g) (4) and Rule 1:20-11, seeking
the immediate temporary suspension from the practice of law of
ATHAN THEODORE TSIMPEDES, formerly of CLIFTON, who was admitted to
the bar of this State in 1999;

And on May 2, 2018, the Court having ordered respondent to
appear for an audit by the Office of Attorney Ethics and produce
all records and information requested to date within forty-five
days or be temporarily suspended from practice;

And the Office of Attorney Ethics having reported to the Court
that respondent has failed to comply with the Order of the Court;

And good cause appearing;

It is ORDERED that ATHAN THEODORE TSIMPLEDES is temporarily
suspended from the practice of law, effective immediately and until
the further Order of this Court; and it is further

ORDERED that ATHAN THEODORE TSIMPLEDES be restrained and
enjoined from practicing law during the period of his suspension;

and it is further
Case 1:19-mc-00293 Document1 Filed 05/13/19 Page 2 of 2

ORDERED that all funds, if any, currently existing or
hereinafter deposited in any New Jersey financial institution
Maintained by ATHAN T. TSIMPEDES pursuant to Rule 1:21-6 be
restrained from disbursement except on application to this
Court, for good cause shown, and shall be transferred by the
financial institution to the Clerk of the Superior Court, who is
directed to deposit the funds in the Superior Court Trust Fund
pending tne further Order of this Court; and it is further

ORDERED that ATHAN THEODORE TSIMPEDES comply with Rule 1:20-
20 dealing with suspended attorneys; and it is further

ORDERED that the entire record of this matter be made a
permanent part of the respondent’s file as an attorney at law of

this State.

WITNESS, the Honorable Stuart Rabner, Chief Justice, at

Trenton, this 17th day of July, 2018.

Sha

CLERK OF THE SUPREME COURT

   
